BELSOME, J.,
concurs in the result and assigns reasons.
hi respectfully concur in the result. The issue before us involves whether the Civil Service Commission (CSC) acted in an arbitrary and capricious manner when it refused to hold a contradictory hearing and take evidence on the complaint.
The plaintiffs filed a petition for an investigation, contradictory hearing, and revocation of the title, addressing concern with the adoption of a special pay rate for individuals given the “special assignment” of “police commander.”
As the majority states, the CSC is required to investigate any activity “concerning the administration of personnel in the city service, and review and modify, or set aside, any action by the department which the commission determines to be desirable or necessary in the public interest.” La R.S. 33:2397(7).
The CSC took the matter under advisement on the submission of briefs alone and made legal findings contrary to those asserted in briefs. Without factual and legal support within the record, this Court must conclude that the ruling is arbitrary Land capricious. Accordingly, I agree with the reversal and remand of the matter for a full evidentiary hearing.